Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 6, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162096                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 162096
                                                                   COA: 344840
                                                                   Wayne CC: 17-002443-FH
  ROBERT MICHAEL CRAIG,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate due to a familial relationship with counsel of record.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 6, 2021
           b0628
                                                                              Clerk